Title: To George Washington from Major General Stirling, 27 January 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


Dear Sir
Middle Brook Janr. 27th 1779 4 oClo’ P.M.

I have been so bad of the Rhuematism, that I have not been Able to work for some days. every thing worthy your Excellency’s Notice has been Communicated thro’ McHenry.
Yesterday evening about Sun Set I received intelligence thro’ several respectable hands that the Enemy on Staten Island were prepareing to put themselves in Motion, and intended to pay us a Vissit this Morning; however improbable, I thought it my duty to take every proper Step for their resception here & to Obtain further Intelligence of the Enemy, this Morning I again sent off five different Messengers towards Staten Island for Intelligence, but have heard Nothing of them; and must Conclude their Motions are either Suspended or are in another Course; especially as Maxwell seems to be of that Opinion this Morning.
In the N. York paper enclosed, is a paragraph of the 4th Novr which induces me to hope Spain has before this time Joined france and have declared Serious War. I have the Honor to be your Excellencys Most Obt Humble Servt
Stirling
